F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 20 1999
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    KILSON FLORES, also known
    as Kilson Elkins,

                Petitioner,

    v.                                                   No. 99-9509
                                                    (INS No. A 27-653-117)
    IMMIGRATION &
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before BALDOCK, EBEL, and BRISCOE, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner moves for a stay of deportation pending petition for review.

       This case is governed by the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), enacted on September 30, 1996. Because

petitioner’s exclusion proceedings began before April 1, 1997, and the final order

of exclusion was entered more than thirty days after IIRIRA’s date of enactment,

IIRIRA’s transitional rules apply.   See Berehe v. INS , 114 F.3d 159, 161

(10th Cir. 1997).

       Petitioner was found excludable because she had no valid immigrant visa

and because she had committed a controlled substance violation. “IIRIRA’s

transitional rules . . . clearly and unambiguously state that, ‘there shall be no

appeal permitted’ in the case of an alien who is deportable by reason of

committing one of the enumerated crimes” in IIRIRA § 309(c)(4)(G).        Id.

We lack jurisdiction to review the merits of whether petitioner is validly

excludable. See id.

       The petition for review and motion for stay are DISMISSED.



                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-